                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALIREZA BAKHTIARI,                          :
          Plaintiff                         :       No. 1:17-cv-00016
                                            :
      v.                                    :       (Judge Kane)
                                            :
STEVEN SPAULDING, et al.,                   :
          Defendants                        :

                                        ORDER

      AND NOW, on this 8th day of November 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion to dismiss and/or, in the alternative, for summary judgment (Doc.
         No. 50), is GRANTED;

      2. Plaintiff’s motion to disqualify counsel (Doc. No. 66), is DEEMED WITHDRAWN
         for failure to file a brief in support in accordance with Middle District Local Rule 7.5;

      3. Plaintiff’s motion for leave to file a sur-reply (Doc. No. 80), is GRANTED insofar as
         Plaintiff’s sur-reply (Doc. No. 80-1), is DEEMED filed; and

      4. The Clerk of Court is directed to CLOSE this case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
